® AO 94 (Rev. 8/97) Commitment to Another District

 

UNITED "FILED COURT
Eas Ss alnomia

 

 

 

 

 

 

 

 

 

UNITED STATES OF AMERICA NOV 2 0 2019 COMMITMENT TO ANOTHER
RK, U.S. DISTRICT COURT
v. EASTERN DItRICT OF CALIFORNIA DISTRICT
LARRY LAMAR HARRISON ” er CLERK Case No. *2:19-mj-00200-CKD
DOCKET NUMBER MAGISTRATE JUDGE CASE NUMBER
District of Arrest District of Offense District of Arrest District of Offense
CRO02-00140 ER 2:19-mj-00200-CKD
(CHARGES AGAINST THE DEFENDANT ARE BASED UPON AN
Indictment Information Complaint X_ Other (specify) TSR Violation Petition
charging a violation of 18 U.S.C. § 3583

 

ISTRICT OF OFFENSE CENTRAL DISTRICT OF CALIFORNIA

 

IDESCRIPTION OF CHARGES:
TSR Violation

(CURRENT BOND STATUS:
___ Bail fixed at $ and conditions were not met
émment moved for detention and defendant detained after hearing in District of Arrest
Government moved for detention and defendant detained pending detention hearing in District of Offense

 

Other (specify)
Representation Retained Own Counsel _X Federal Defender Organization ___CJA Attorney _ None

 

 

Interpreter Required? X No Yes Language:

 

DISTRICT OF CALIFORNIA
TO: THE UNITED STATES MARSHAL
You are hereby commanded to take custody of the above named defendant and to transport that
defendant with a certified copy of this commitment forthwith to the district of offense as specified above and
there deliver the defendant to the United States Marshal for that District or to some other officer authorized
to receive the defendant.

L/aof Q01F Gril eho,

ate United States Judge or Magistrasé. Judge

 

RETURN

 

This commitment was received and executed as follows:

 

IDATE COMMITMENT ORDER RECEIVED PLACE OF COMMITMENT DATE DEFENDANT COMMITTED

 

 

 

IDATE UNITED STATES MARSHAL (BY) DEPUTY MARSHAL

 

 

 

 

 
